DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1, B1, C1, D2, E2, and F4 in the reply filed on 03/08/2022 is acknowledged. In the reply claims 17-20 were canceled. Thus, claims 1-16 are pending.

Claims 4-6 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claims 1-3 and 7-9 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a mounting platform configured for securement to a reactor core (claim 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 is indefinite because it is unclear what the “control drum assembly” controls. The specification provides support for a “control drum assembly for a nuclear reactor”. However, the specification does not provide support for using the “control drum assembly” for a chemical reactor device, a biological device, or some other type of device. Yet claim 1 allows for such (non-supported) broad use. It is unclear how the claimed subject matter allows a person skilled in the art to make and use the many inventions commensurate in scope with these broad claims. The broad claims do not allow the public to be sufficiently informed of what would constitute infringement.

Claim 8 is indefinite because it is unclear what constitutes a reactor core. For example, it is unclear if the reactor core is only the reactor fuel or if the reactor core includes additional structures. Further, it is unclear whether the cage base platform and mounting platform form a singular connected structure or if they may be distant from each other.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2019/0172594 (“Lyons”) (cited via IDS).

Regarding claim 1, Lyons (cited via IDS) teaches (see Figs. 7-8; see Fig. 1) a control drum assembly (106) comprising:
a control drum (110);
a control assembly (130) coupled to the control drum through a drive shaft (112)
a cage assembly comprising one or more structural supports (e.g., element 50, Fig. 1) and modular platforms (114) coupled to the one or more structural supports. Further, a platform (114) would inherently require connection to some type of structural support, else how could it be supported? The platforms are configured to support one or more components (e.g., 124, 130, 132, 133, 134, 136, 154, 172, 176) of the control assembly.

Regarding claim 2, Lyons further teaches wherein the one or more components of the control assembly include at least one of a drive assembly (130), a position sensor (see Fig. 1 corresponding reference numeral 27, and a position detector [0027]), and a spring device (133) (Figs. 7-8, [0044]; see also [0029]).

Regarding claim 3, Lyons’ control drum assembly comprises metal ([0037]). Furthermore, the skilled artisan would recognize that Lyons requires metal so as to be able to withstand nuclear reactor conditions. Metal is inherently configured to reflect or absorb at least some radiation, especially when the type of radiation is not specified. 

Regarding claim 7, Lyons further teaches a base platform (e.g., including 114) on an end of the cage assembly (Figs. 7-8).

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2021/0202117 (“Nelson”).

Regarding claim 1, Nelson teaches (see Figs. 2A-C) a control drum assembly comprising:
a control drum (200);
a control assembly (280) coupled to the control drum through a drive shaft (260); and
a cage assembly (e.g., Fig. 2B) comprising one or more structural supports (232, 231) and one or more modular platforms (230, 240) coupled to the one or more structural supports. The one or more modular platforms configured to support one or more components (e.g., 234A) of the control assembly. 
Regarding claim 2, Nelson further teaches wherein the one or more components of the control assembly includes a spring device (234A) (Fig. 2C). 

Regarding claim 3, Nelson further teaches wherein the at least one of the one or more modular platforms comprises a material configured to reflect or absorb radiation. For example, the platforms may comprise stainless steel ([0054]). Applicant acknowledges that stainless steel is a reflector (e.g., see [0042] of the instant specification). 

Regarding claim 7, Nelson further teaches a base platform (240) on an end of the cage assembly (Fig. 2A).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lyons or, in the alternative, under 35 U.S.C. 103 as obvious over Lyons in view of US Patent No. 3,361,637 (“Dutta”).

Regarding claim 8, as best understood it appears that Lyons further teaches that the base platform comprises a cage base platform (e.g., a cage base platform supports elements (134, 136) in Figure 8) and a mounting platform (114). The mounting platform is configured to be secured to a reactor core housing the control drum (Fig. 8, [0024]-[0025]; the nuclear environment, such as a nuclear reactor having a core (see Fig. 1 corresponding reference numeral 22), includes platform 114). 

Nevertheless, if Lyons does not disclose the features then Dutta does, and it would have been obvious to have modified Lyons with such features. Dutta discloses (see Figs. 1-2) a control assembly (31) comprising a base platform (49, 61) which comprises a cage base platform (61) and a mounting platform (49) configured to be secured to a reactor core (11) housing the control assembly (3:9-16).

A POSA would recognize that nuclear reactors and their associated instruments and structures must be seismically sound and able to withstand the forces associated with coolant flow through the reactor, and the skilled artisan would recognize that a reactor would require a structure for securing the control drums and associated structures. Further, Dutta discloses its securing mechanism is removable, permitting access to the reactor core region, for example, during refueling (e.g., 3:11-16). Thus, it would have been obvious to a POSA to modify the control drum assembly of Lyons to including a base platform comprising a cage base platform and a mounting platform configured to be secured to a reactor core in order to removably secure the control drum assembly to the reactor. The result of the modification would have been predictable to the skilled artisan. 

Regarding claim 9, the modified Lyons discloses that the cage base platform and the mounting platform are configured to be separated, such that the cage assembly is removable from the mounting platform and the reactor core. For example, the cage base platform is connected to a mounting platform (114) via bolts (Fig. 8), therefore they would be separable. Furthermore, connected components are inherently separable via destruction (e.g., cutting, such in decommissioning). 

Objection to the Title
The Title is objected to because it does not correspond to the elected invention. The following Title is suggested: “Control Drum Assembly for a Nuclear Reactor".

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646